Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
	Specifically, US Pat. No. 1,869,086 is considered to be the closest prior art teaching. While the reference bears some resemblance to the Applicant’s claim structure, the reference fails to expressly teach a fastener plate arranged between a locking nut and the claimed insert, wherein the plate is arrangeable in different positions with respect to said insert in order to change the inclination of the stock relative to the line of sight of the gun.
Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/Samir Abdosh/
Primary Examiner, Art Unit 3641


    
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.